NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ARTIE KADELL PERKINS,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4668
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )


Opinion filed July 18, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and BADALAMENTI, JJ., Concur.